457 F.2d 813
Michael James CASSIDY, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 71-1861.
United States Court of Appeals,Ninth Circuit.
Feb. 15, 1972.Rehearing Denied May 11, 1972.

Michael J. Cassidy, in pro per.
Harry D. Steward, U. S. Atty., Stephen G. Nelson, Chief, Criminal Division, Shelby R. Gott, Asst. U. S. Atty., San Diego, Cal., for appellee.
Before CHAMBERS, Circuit Judge, and MADDEN,* Judge of the United States Court of Claims, and TRASK, Circuit Judge.
PER CURIAM:


1
The order denying a petition under 28 U.S.C. Sec. 2255 without a hearing is affirmed.


2
On the pleading submitted by Cassidy, we find it was not erroneous to deny a hearing.  The court may appraise a petition by what is reasonably credible.


3
Further, no showing was made as to why the point sought to be made this time was not tendered in connection with prior proceedings.



*
 J. Warren Madden, Senior Judge of the United States Court of Claims, sitting by designation